      Case 1:21-cr-00140-JDB Document 9 Filed 02/23/21 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT FOR THE
                         DISTRICT OF COLUMBIA


                                 )
United States                    )
                                 )
                v.               )             NO. 1:21cr140
                                 )
Larry Brock                      )
                                 )
                                 )
       Defendant.                )

                         APPEARANCE OF COUNSEL

     The Court will please note the appearance of undersigned counsel on behalf of

defendant Larry Brock.



                                               Respectfully Submitted,

                                               By:

                                               /s/ Charles Burnham
                                               Charles Burnham VSB # 72781
                                               Attorney for the Accused
                                               Burnham & Gorokhov, PLLC
                                               1424 K St. NW, Suite 500
                                               Washington, DC 20005
                                               (202) 386-6920 (phone)
                                               (202) 765-2173
                                               charles@burnhamgorokhov.com
Case 1:21-cr-00140-JDB Document 9 Filed 02/23/21 Page 2 of 3




                    CERTIFICATE OF SERVICE

I have served this filing on the government through the ecf system.



                                             Respectfully Submitted,



                                             By: /s/ Charles Burnham
                                             Charles Burnham VSB # 72781
                                             Attorney for the Accused
                                             Burnham & Gorokhov, PLLC
                                             1424 K St. NW, Suite 500
                                             Washington, DC 20005
                                             (202) 386-6920 (phone)
                                             (202) 765-2173 (fax)
                                             charles@burnhamgorokhov.com
Case 1:21-cr-00140-JDB Document 9 Filed 02/23/21 Page 3 of 3
